Citation Nr: 1733009	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  08-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for bilateral hearing loss prior to September 17, 2015.

3. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss from September 17, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. The Veteran was awarded the Purple Heart for his service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from multiple prior rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2007, the RO granted service connection for PTSD, at a 30 percent rate, and granted service connection for hearing loss and assigned a noncompensable rating. The Board remanded these matters for additional development in December 2011, and in January 2012 the RO granted a 50 percent rating for PTSD from December 20, 2011. In April 2014, the Board granted a 50 percent rating for PTSD for the entire period on appeal and denied a compensable rating for bilateral hearing loss.

The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a March 2015 Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded these matters to the Board.

The Board remanded these matters in June 2015 for additional development, in accordance with the JMR and, after a November 2015 supplemental statement of the case (SSOC) issued by the RO that continued to deny a rating for PTSD in excess of 50 percent and a compensable rating for bilateral hearing loss, the Board issued a decision in April 2016 increasing the Veteran's rating for bilateral hearing loss to 10 percent and affirming the 50 percent rating for PTSD.

The Veteran again appealed this decision to the Court. Pursuant to a May 2017 JMR, the Court vacated the Board's decision with respect to the Board's April 2016 decision, and remanded the matters to the Board for further review.

FINDINGS OF FACT

1. The Veteran's service-connected PTSD has not manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.

2. Prior to September 17, 2015, the Veteran's average pure tone thresholds were no greater than 55 in the right ear and 58 in the left ear, and speech recognition scores were not less than 88 percent in the right ear and 84 percent in the left ear.

3. On September 17, 2015, the Veteran was shown to have hearing loss of level V in each ear.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).

2. Prior to September 17, 2015, the requirements for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

3. From September 17, 2015, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 


II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14. However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

(a) PTSD

Under Diagnostic Code 9411, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The United States Court of Appeals for the Federal Circuit has held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). A GAF score of 61 to 70 indicates mild psychiatric symptoms (e.g. depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning. A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. DSM-IV; 38 C.F.R. §§ 4.125, 4.130. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a disability, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran sought treatment for PTSD from March 2007 to March 2011 with only occasional gaps, typically attributed to a busy work schedule. Throughout most of this time, the Veteran regularly attended, and actively participated in, group therapy. During this time, the Veteran consistently reported the following symptoms: flashbacks, trouble sleeping, nightmares, intrusive thoughts and experiences, avoidance behaviors, irritability and anger, anxiety and panic, hypervigilance, social isolation, and family discord. The Veteran reported that he stayed busy as a self-employed exterminator. He consistently reported being a "workaholic," and he indicated he avoided thoughts about his experiences in Vietnam and otherwise managed his PTSD symptoms by engaging in constant activity, specifically his job. The Veteran reported that his hobbies included working on his house and his car. He also indicated that though he occasionally fought with his wife, violently on at least one occasion, their relationship was generally good, and she was supportive of him and his treatment. In March 2015, the Veteran specifically indicated that he believed his symptoms had improved, but he wanted to maintain contact and treatment so that he had a resource if his symptoms did return.

The social workers and physicians working with the Veteran during this time period consistently reported that he was oriented to time, place, and person. The Veteran did not express suicidal or homicidal ideation, his memory was satisfactory, his judgment was normal, and speech and thought were unimpaired-though his speech was often noted to be overly enthusiastic and fast paced. It was occasionally noted that his mood was incongruent with effect (e.g. the Veteran would say traumatic things while laughing). No hallucinations or delusions were noted.

The Veteran resumed his treatment in March 2012, and he attended appointments approximately every three to six months until September 2015. Throughout this time period, the Veteran continuously reported symptoms including nightmares, intrusive thoughts, anxiety, irritability, hypervigilance and easy startle response, anger, depression, and avoidance behaviors. The Veteran was still self-employed as an exterminator, and he reported that his job continued to help him manage his symptoms. He felt that he was calmer than he used to be. He also continued to report that he had support from his family and that his wife was supportive. In April 2014, the Veteran began reporting concerns about his memory. Social workers and physicians working with the Veteran during this time period reported that he was oriented to time, person, and place and had no suicidal or homicidal ideation. 

The Veteran had numerous VA examinations during the period on appeal. The first examination was conducted in May 2007. The Veteran reported symptoms including intrusive thoughts, difficulty connecting with others, irritability, hyperactivity and restlessness, paranoid ideations, diminished interest in significant activities, sleep impairment and nightmares, survivor's guilt and grief, and intense psychological distress after exposure to internal or external triggers. The Veteran reported an occasionally strained relationship with his wife, noting they could not sleep in the same bed because of his nightmares. He reported that the two of them had been married since 1978. He reported hobbies of working in his garden or on his antique cars and spending time with his wife. The Veteran stated he had five brothers and two sisters and had a good relationship with his parents and siblings. The Veteran reported a past history of a series of fights and destruction for about five to six years but that had had not been violent since that time. 

The examiner noted the Veteran did not appear to have homicidal or suicidal ideations. The examiner also noted that the Veteran's speech was rapid and spontaneous, often rambling, but he had good judgment and impulse control with an understanding of the outcome of his behaviors, good personal hygiene, and was oriented to time, place, and person. The examiner also noted that the Veteran displayed memory loss and decreased concentration that impacted his work. Finally, the examiner noted that the Veteran showed an inconsistent presentation of content and emotion and displayed obsessive and ritualistic behaviors. The examiner ultimately opined the Veteran's symptoms were moderate to severe, impairing almost all areas of his functioning, but noted the Veteran had shown resilience and an ability to run a business for over 20 years despite the reduced productivity because of distraction. A GAF score of 55 was assigned.

In December 2011, the Veteran attended another VA examination. At this examination, the Veteran was again diagnosed with PTSD, but it was noted that the Veteran's PTSD was in partial remission. The Veteran reported that he had a volatile relationship with his wife, and they would occasionally get in physical fights. The Veteran noted that he did not have contact with other family members, and he also reported an inconsistent relationship with his stepdaughter, noting he did not feel a strong need to interact with her. The Veteran described himself as a loner with no other friends, and he did not belong to any other religious or social groups or organizations. The Veteran was self-employed, working four to five days a week as an exterminator. He reported spending his free time working on his cars or performing maintenance on his house. The Veteran reported additional symptoms including intrusive memories, detachment from others, difficulty sleeping, hypervigilance, irritability and outbursts of anger, loss of interest in activities he used to enjoy, depression, anxiety, and impaired impulse control. The Veteran did not report any panic attacks or suicidal or homicidal ideations. He also reported his memory was clear.

The examiner noted that the Veteran was given cognitive function tests, which produced normal results, and it did not appear that he had any memory deficits. The examiner described the Veteran as being oriented to time, person, and place, but noted that the Veteran appeared to have high anxiety. The examiner assigned a GAF score of 70, which he stated was due to a finding that the Veteran's symptoms were "relatively mild."  The examiner noted that the Veteran had some difficulty in social impairment, but that he was "generally functioning pretty well." The examiner also diagnosed the Veteran a personality disorder and wrote that it was possible to differentiate what symptoms were attributable to PTSD and what symptoms were attributable to the personality disorder. As to the personality disorder, the examiner described a history of antisocial behaviors had dated back to the Veteran's adolescence, which included a history of illegal occupations, a pattern of unstable and intense interpersonal relationship with his spouse, affect instability, impulsivity, and difficulty controlling anger.  When addressing the Veteran's occupational and social impairment, the examiner checked the box that described the symptoms as "occupational and social impairment due to mild or transient symptoms...."

The Veteran received his most recent VA examination in October 2015, and the examiner noted that it was difficult to discern the Veteran's level of occupational and social impairment because of the discrepancies between the symptoms reported at the examination and the reports from treatment providers. However, at this examination the Veteran reported symptoms including nightmares, sleep disturbances, avoidance behaviors, intrusive memories, anxiety, negative mood and depression, hypervigilance, decreased interest in activities he used to enjoy, irritability, persistent and exaggerated negative beliefs, and a short temper. He again reported that his marriage was volatile with fights that were occasionally physical and that he had no social relationships with family or friends other than his wife. The Veteran also continued to report that he used his job as a self-employed exterminator to avoid his intrusive thoughts, and he still enjoyed working on his cars in his free time. The Veteran also denied having any homicidal or suicidal ideations.

The examiner noted that these negative symptoms are contrary to clinical records from 2006 to 2015 that continued to show similar symptoms but ultimately indicated that the Veteran had benefited from PTSD treatment and his ability to function socially and occupationally, specifically noting that treatment records indicated his relationship with his wife, stepdaughter, and brother, were improving. The examiner indicated that the Veteran was oriented to time, person, and place and could communicate but has some difficulty maintaining work and social relationships, preferring to work alone. The Veteran's remote, recent, and immediate memory all appeared normal. The examiner also noted that the Veteran's hygiene was acceptable, his speech was clear, his thought processes were logical and consistent, he appeared to have good judgment with no inappropriate or obsessive behavior, and he did not appear to have any delusions or hallucinations. The examiner did report that the Veteran exhibited poor impulse control, but had no trouble performing activities required for daily living.

The Veteran reported that he had worked for Terminix as an exterminator for a few years but quit and then began his own extermination business in 1981, which he had maintained for 34 years.  

The examiner noted that the Veteran had undergone testing and that there were indicators that suggested that the Veteran was exaggerating his psychological complaints and problems.  She added, "Although his pattern of responding does not necessarily indicate a level of distortion that would render the results uninterpretable, his self-report should be interpreted with caution, given his tendency to exaggerate about his psychiatric problems."  

Following a review of the relevant evidence of record, the Board concludes the preponderance of the evidence is against a rating in excess of 50 percent for PTSD. The Veteran's symptoms do indicate social impairment as he appears to maintain a solid relationship with only his wife, to whom he has been married for almost 40 years. The Veteran does seem to have inconsistent relationships with his stepdaughter and brother, but does not appear to maintain any other social relationships.

However, the Veteran maintains a job, which he had maintained for more than 30 years, and while the Board notes that examiners have opined that the Veteran's PTSD symptoms have caused some deficiencies in his employment, the Board finds that, generally, the Veteran has continuously reported that he has been able to continue working at his extermination business throughout the period on appeal. Additionally, the record reflects that the Veteran's employment helps him manage many of his symptoms. The Veteran is self-employed, and the Board notes that the Veteran has been able to maintain client relationships throughout this time period, despite his struggle to maintain other social relationships. He has been married for almost 40 years to his wife.

The Board also notes that VA examiners and other VA treatment records indicate the Veteran consistently maintained good judgment, orientation to time, person, and place, and while occasional instances of negative mood, and obsessive behaviors were noted in the record, the total picture seems to suggest that the Veteran has a positive and goal-oriented mood and has been able to manage his symptoms. This is also supported by the GAF scores assigned to the Veteran by VA examiners. The records reflects that the severity of the Veteran's symptoms have improved over time, and in October 2007, early in the Veteran's treatment for PTSD, a GAF score of 55 was assigned, indicating symptoms were moderate. As the Veteran continuously sought treatment, while many symptoms continued to be reported, they appeared to be less severe, and a GAF score of 70 was assigned in December 2011, indicating mild symptomatology.

The Veteran first indicated issues with memory and concentration in May 2007. However, his treatment records continue to note the Veteran's memory was normal. The Board notes the Veteran specifically reported that his memory was clear at his December 2011 VA examination. Treatment records continue to indicate normal memory until April 2015 when the Veteran reported some mild memory loss, which the Veteran again reported at a February 2016 VA examination for traumatic brain injury. However, at the Veteran's October 2015 examination, which occurred between the April 2015 report and the February 2016 VA examination for traumatic brain injury, the Veteran's remote, recent, and immediate memory were noted to be normal. While the Board acknowledges the Veteran inconsistently reported mild memory loss throughout the treatment records, the Board finds that there is no indication that this mild memory loss has impacted the Veteran's employment in any significant way, nor has it had significant impact on his social relationships, judgment, thinking, or mood.

The severity symptoms the Veteran experiences do not resemble the severity of the symptoms described under the 70 percent rating. While the Veteran has expressed exhibiting violence, a VA examiner has attributed that behavior to his personality disorder. Again, the Veteran has maintained his marriage for almost 40 years and maintained his business for more than 30 years. Because the medical and lay evidence establish that the Veteran is able to maintain social relationships and he maintains employment with no impairment in his judgment and only occasional impairments in thinking or mood with no suicidal ideation or continuous panic or depression, the Veteran's disability picture does not rise to the level of occupational and social impairment with deficiencies in most areas required for a 70 percent rating for PTSD. 

(b) Bilateral Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85 (h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R.
§ 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86

(i) Prior to September 17, 2015

At a VA examination in May 2007, the pure tone thresholds for the Veteran's ears were as follows: 


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
25
30
45
60
60
LEFT
40
30
65
65
60

The average over the four relevant frequencies (1000 Hz to 4000 Hz) in the right ear was 48.75 decibels. The average of the four relevant frequencies for the left ear was 55 decibels. Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear. Based on these results, the Veteran does not have exceptional hearing loss in either ear per the guidelines of 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85, Table VI to the May 2007 measurements results in assignment of Roman Numeral I to both the right and left ears for the purposes of determining a disability rating. This results in a noncompensable rating by intersecting row I with column I of Table VII. 38 C.F.R. § 4.85, Table VII.

Additional testing was completed in regard to the Veteran's hearing loss at a December 2011 VA examination. The pure tone thresholds for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
35
30
55
65
70
LEFT
40
30
65
70
65

The average of the four relevant frequencies in the right ear was 55 decibels. The average of the four relevant frequencies in the left ear was 58 decibels.  Speech recognition scores were 88 percent in the right ear and 84 percent in the left ear. Based on these results, the Veteran, again, does not have exceptional hearing in either ear per the guidelines of 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85, Table VI to the May 2007 measurements results in assignment of Roman Numeral III to the left ear and Roman Numeral II to the right ear. This results in a noncompensable rating by intersecting row II with column IV of Table VII. 38 C.F.R. § 4.85, Table VII.

The Veteran had no other VA examinations prior to September 17, 2015, and there are no other reports of audiological testing in the Veteran's claims file. As a result, the requirements for a compensable rating for bilateral hearing loss have not been met.

(ii) From September 17, 2015

The Veteran had another VA examination on September 17, 2015. Audiological testing at that examination yielded the following results: 


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
45
35
60
60
90
LEFT
45
40
75
75
80

The average of the four relevant frequencies in the right ear was 61.25 decibels. The average of the four relevant frequencies in the left ear was 67.5 decibels. These results again show that the Veteran does not have exceptional hearing impairment in either ear per the guidelines in 38 C.F.R. § 4.86. VA examiners at this examination also noted the Veteran would likely have trouble hearing, especially in situations where there would be back ground noise.

In September 2015, speech recognition scores could not be obtained in either ear. As a result, Table VI A is used to assess a rating for the Veteran's hearing loss. 38 C.F.R. § 4.85(c). This results in an assignment of Roman Numeral V to the left ear and Roman Numeral IV to the right ear and a 10 percent rating is warranted by intersecting row IV with column V in Table VII. 38 C.F.R. § 4.85.

The Veteran has had no other audiological VA examinations, and the record does not include any other evidence of audiological testing after September 17, 2015. As a result, the requirements for a rating in excess of 10 percent have not been met.

(iii) Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a Veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria with the exception of the vague contention by a February 2016 VA examiner who, while examining the Veteran for traumatic brain injury, indicated the Veteran exhibited variable performance in memory. The examiner opined that the Veteran's hearing loss may be impacting his variable performance on this test, suggesting that because multiple words were not heard correctly causing a variable performance on tests to determine loss of memory. Notably, the Veteran only had one hearing aid in place at the time of this examination.

First, the Board finds that the examiner was implying that the Veteran was not definitively suffering from notable memory loss, but rather, the Veteran was having trouble completing the testing because he could not properly hear. However, it was noted on two occasions that the Veteran was not wearing both of his hearing aids, suggesting that perhaps the test could have been more properly conducted had he been wearing both hearing aids.

Most importantly though, the Veteran's mild memory loss, as it is noted intermittently throughout his claims file, has already been factored into the 50 percent rating for PTSD, which evaluation contemplates "impairment of short- and long-term memory." As a result, this symptom has been compensated separately from hearing impairment, and to consider them again as causally related to the Veteran's hearing loss would constitute pyramiding in violation of 38 C.F.R. § 4.14.

Additionally, the Board notes the record does not reflect that the Veteran's hearing loss has caused any marked interference with his employment, and there is no indication that the Veteran has been hospitalized for symptoms of hearing loss. The Veteran does indicate that as a salesmen, it interferes with his employment when he struggles to hear over the phone, but this does not rise to the level of marked interference as the Veteran did not report that this actually resulted in any loss of business, nor does the record indicate that the Veteran works fewer hours as a result of his hearing loss.

Having failed the first two prongs of the Thun analysis, a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted. Thun, 22 Vet. App. at 116. 

The Board also notes that under Johnson v. McDonald, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experience. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). The Veteran is service-connected for PTSD, bilateral hearing loss, tinnitus, and scarring on his left shoulder and thigh. At issue in this case is whether or not the Veteran's memory loss, as noted in the February 2016 VA examination, when combined with his hearing loss, is causing an exceptional circumstance justifying an extraschedular consideration. After applying the benefit of the doubt, the Board finds there are no service-connected disabilities that have not been attributed to a specific service-connected disability. As noted above, the Veteran's memory loss has been compensated under the schedular criteria for PTSD. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. See id.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to an initial compensable rating for bilateral hearing loss prior to September 17, 2015 is denied.

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss from September 17, 2015 is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


